 PEERLESS BREAD MACHINERY CORP.PeerlessBreadMachinery CorporationandLodgeNo. 2167 oftheInternationalAssociationofMachinists and AerospaceWorkers, AFL-CIO.Cases 8-CA-4899, 8-CA-4972, and 8-RC-6983February 7, 1969DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBy MEMBERS BROWN,JENKINS, AND ZAGORIAOn September 4, 1968, Trial Examiner MortonD.FriedmanissuedhisDecisionintheabove-entitledproceeding,findingthattheRespondent had engaged in certain unfair laborpractices in violation of Section 8(a)(1) of theNationalLabor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth intheattachedTrialExaminer's Decision.He alsofound that the Respondent had not engaged incertain other unfair labor practices in violation ofSection8(a)(1),(3)and (5) of the Act, andrecommended that such allegations of the complaintbe dismissed, that the objections to the election beoverruled and the results of the election be certified,asfurther set forth in the attached Decision.Thereafter, the General Counsel filed exceptions anda supporting brief, and the Respondent filed ananswering brief to the General Counsel's exceptions,cross-exceptions,andabriefinsupportofcross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in these cases, and herebyadopts the Trial Examiner's findings,' conclusions,and recommendations.'The General Counsel takes exception to the Trial Examiner's credibilityfindings It is the Board's established policy, however,not to overrule aTrial Examiner's resolutions with respect to credibility unless,as is not thecase here,the preponderance of all the relevant evidence convinces us thatthe resolutions are incorrect.Standard Dry Wall Products,Inc,91 NLRB544, enfd 188 F 2d 362(C.A 3).As the election in Case 8-RC-6983 has not been set aside, we find itunnecessary to pass on any of the Trial Examiner'sfindingsandconclusions dealingwith those portions of the complaint relating tomajority status and the alleged violation of Section 8(a)(5) of the Act SeeIrving Air Chute Co.,Inc,149 NLRB 627, 629-630,enfd 350 F 2d 176(C A. 2).ORDER351Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Peerless BreadMachinery Corporation, Sidney, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes cast in the election has not been cast forLodge No. 2167 of the International Association ofMachinists and Aerospace Workers, AFL-CIO, andthat said labor organization is not the exclusivebargaining representative of the employees in theunitfoundappropriatewithin themeaning ofSection 9(a) of the Act, as amended.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon a chargefiled in Case 8-CA-4899 on January 19, 1968, by LodgeNo. 2167 of the International Association of MachinistsandAerospaceWorkers,AFL-CIO, herein called theUnion, the Regional Director for Region 8 of theNational Labor Relations Board, herein called the Board,issueda complaint on February 29, 1968, on behalf of theGeneral Counsel of the Board, against Peerless BreadMachinery Corporation, herein called the Respondent orthe Company, alleging violations of Section 8(a)(1) and(3) of the National Labor Relations Act, as amended (29U.S.C.Sec.151,etseq.),hereincalledtheAct.Thereafter, upon a charge filed on March 15, 1968, by theUnion, the said Regional Director issued a complaintagainst the Respondent in Case 8-CA-4972 on April 11,1968, alleging violations of Section 8(a)(1) and (5) of theAct. In its duly filed answers the Respondent, whileadmitting certain allegations of the complaints, denied thecommissionof any unfair labor practices.On April 8, 1968, the said Regional Director issued aSupplemental Decision and Order directing a hearing inCase 8-RC-6983 on Objection No. 1 of objections timelyfiled by the said Union with regard to alleged conduct ofRespondent allegedly affecting the results of an electionpreviouslyheld in the said proceeding. Thereafter,simultaneously with the issuance of the complaint filed inCase 8-CA-4972, the said Regional Director issued anorderconsolidatingallof the aforesaid cases andproceedings and a notice of consolidated hearing on allthree mattersPursuant to said notice, the hearing of the consolidatedcases was held before me at Sidney, Ohio, on May 14, 15,16 and 17, 1968. All parties were represented and wereafforded full opportunity to be heard, to introducerelevant evidence, to present oral argument and to filebriefs.Briefs were filed by the General Counsel and theRespondent.Upon consideration of the entire record,174 NLRB No. 53 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDincludingthebriefsof the parties, and upon myobservation of each of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, an Ohio corporation having its office andonly plant located in Sidney, Ohio is engaged in themanufacture and sale of bread dough mixing machinery.During the year immediately preceding the issuance of thecomplaints herein, the Respondent shipped machinery thatitmanufactured of a value in excess of $50,000 directly topoints outsidethe State of Ohio.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act toassert jurisdiction herein.IL THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. TheBackground and IssuesThe Respondent, in business for many years, had hadno union organizational activities in its plant until shortlybefore Christmas of 1967. At that time, the Union begantoattemptorganizingRespondent'sproductionandmaintenanceemployees.ThedayafterChristmas,December 26, 1967, the Union made its demand forrecognition and bargaining upon the Respondent Earlieron that same day, Respondent had laid off six employees.A few days later the Respondent informed the Union thatit-doubted that the latter had majority status amongRespondent's employees. Thereafter the Union filed arepresentationpetition,ahearingwas held, and anelection ordered pursuant to which order an election washeld which the Union lost.The complaints allege, in substance, that Respondent,through its supervisors, threatened an employee withdischarge if the latter joined the Union, interrogatedemployees concerning their union activities; told anemployee that benefits would be withdrawn because of theunion activity and the union organizational drive; createdthe impression of surveillance; and told an employee thatthe layoff of certain employees was the result of unionactivity.These alleged acts of interference, coercion andrestraint occurred before,and after the Union's request forrecognition and bargaining.The complaints further allege, in substance, that onDecember 26, 1967, the Respondent laid off or dischargedsix employees because of their activity in, and sympathyon behalf of, the Union. The second complaint then goeson to allege that the Respondent refused to recognize theUnion as the bargaining representative of its employees inan appropriate unit; that such refusal to bargain was notmade in good faith and that the Respondent did not havea good faith doubt as to the Union's majority status.With regard to the objections filed in the representationcase, the objection relevant here is the first one whichalleges,insubstance, the interference, coercion andrestraint inmuch the same manner as set forth in thecomplaint.TheRespondent'sanswer,whileadmittingthejurisdictional facts of the complaint and further admittingthe layoffs and the refusal to bargain, denied that the actsof interference, coercion and restraint; further denied thatthe layoffs were discriminatorily motivated but that theywere, rather, for good economic reason; and, finally,alleged that the Respondent refused to bargain on thebasis that it had a good faith doubt as to the Union'smajority status and, furthermore, the Union did not havea majority on the date of the request for recognition andbargaining.'B. Interference, Coercion,and Restraint1.The eventsAs heretofore noted, the Union began its organizingcampaign sometime in the month of December, 1968.Around the middle of December, just outside the paintroom in the Respondent's plant, employee George Vaughnwas working when Plant SuperintendentWilburE.McVay came up to him. With the words "get the rag out"McVay urged Vaughn to work harder. In reply, Vaughnsaid to McVay, in effect, that when the Union got insomebody else would get the rag out. To this McVayanswered that if anybody said anything about a union hewould personally fire him.'The foregoing event occurred at about the time theUnion's organizational drive reached its height. On orabout the 19, 20 and 21st of December, the Unionthrough Bill Sergent, James McClellan, Robert StephensandMorris Hickerson solicited union cards. The chiefsolicitor was Bill Sergent.On December 23, the Union gave a party at the unionhall which was attended by a number of the Respondent'semployees, among them, Harvey Green, Donnie Green,George Vaughn and Bill Sergent.On Tuesday, December 26, six employees were laid off,among them the two Greens and George Vaughn. On thesame day, employee Tuley Maxwell hurt his arm inrepairing an automobile and stayed away from work. Heclaimed, on the witness stand, that he had his sister callMcVay to let him know why he was not present.Thereafter, on Friday, December 29, Maxwell visitedMcVay at the plant because he had heard somewhere thathe,Maxwell,hadbeendischarged.DuringtheconversationwithMcVay the latter asked Maxwell ifMaxwell had signed a union card. Maxwell insisted that itwasMcVay who started the conversation about theUnion.'On the day before the Maxwell-McVay conversation,McVay had a conversation with employee Bill Sergent.McVay asked Sergent why the latter went to the Union'There is no issue as to the appropriateness of the unit but there aresubsidiary issues as to the inclusions and exclusions within the said unit.'Although McVay denied that this incident ever occurred,I do not creditsuch denial Vaughn's testimony was supported by the testimony of HarveyGreen and Bill Sergent both of whom were present although some 20 to 30feet awayAlthough, as pointed out by the Respondent,there is somediscrepancy between the testimony of Green and Sergent with regard tothismatter,Inevertheless find that,on the whole,their versions of theincident support one another. I also find that although there was,naturally,some noise in the plant,under all the circumstances here Sergentand Green could have overheard McVay's part of the conversation'From the credited testimony of TuleyMaxwell which was notspecifically denied byMcVay, nor did McVay give any other version ofthis conversationFrom my observation of Maxwell I find him to be acredible witness generally PEERLESS BREAD MACHINERY CORP.office and told them that he, McVay, had fired six people.McVay told Sergent that the latter knew that Sergent wason the black list; that McVay had reports that Sergenthad done things like that on prior occasions.'On January 4, 1968, the Respondent was visited at itsplant by its attorney and member of its executive board,Charles Lowe. At that time, Lowe, among other things,called all of the supervisors together and instructed themwith regard to the manner in which they had to act inorder to prevent the commission of unfair labor practicesduring this period of time. Lowe not only gave thesesupervisors, among them McVay, oral instructions on howto behave but gave to each of them a printed copy of a setof guidelines to use in their conduct around the plantduring the organizational and preelection periods.Nevertheless, according to further testimony of Sergent,McVay continued his antiunion behavior. Thus, accordingto Sergent, on January 8, McVay warned Sergent that thelatter would be better off if he had not brought the Unioninto the plant. He told Sergent, according to Sergent, thattheCompany had things to give such as 2 weeks paidvacation, pension plan and good raises.Sergent further testified that onMarch 20, 1968,McVay stated that he, McVay, knew everyone in the plantwho had signed union cards.While on the stand as a witness for Respondent,McVay vehemently denied ever having made suchstatements to Sergent.While I have heretofore refused to credit McVay withregard to other incidents alleged to have occurred, I haveheretofore credited Sergent only when his testimony wascorroborated by other employees or where the incidentthat occurred was virtually admitted by McVay and tookplaceprior to the instruction given the Respondentsupervisors by Respondent's counsel. I was not impressed,however, with Sergent's general demeanor on the standand in this particular instance in the light of McVay'sdenials and in the light of my observation of both McVayand Sergent, I do not credit Sergent and, to the contrary,with regard to these last two incidents, the alleged incidentof January 8 and the further alleged incident of March 20,I conclude that Sergent was merely "guilding the lilly."5The only other incident which could possibly constituteinterference, coercion or restraint involved notMcVay,but Foreman Leonard Gruebmeyer. As detailed elsewherein this Decision, on December 26, 1967, Respondent laidoff six employees. One of the six was Harvey Green whoworked in the paint shop. On January 2, ForemanGruebmeyer was working with employee Sergent in thepaint shop when Sergent mistakenly called him "HarveGreen." Gruebmeyer then said "you might as well, I'mhere often enough," Upon that remark by Gruebmeyer,'Fromthe credited testimony of employee Bill Sergent Although I wasnot veryimpressed with most of Sergent's testimony, and would not credithisword necessarily against the word ofMcVay,during his directexaminationMcVay to anextent corroborated Sergent's testimony whenhe stated that he told Sergent that he had always trusted him and wantedto know why he had pulled this union thing on him. Furthermore, McVaystatedthathe thought that Sergent should have come to him with hisgrievance instead of running down to the union officials and telling themthat he had laid off six union employees.On cross-examination,McVaystated thatby all of thishemeant that Sergent had organized a unionbehind his,McVay's back Forthese reasonsand for thevirtual admissionof his state of mind at the time of the alleged conversation,I do not creditMcVay's denials and do credit Sergent's version of the conversation'To the extent thatIcredit a witness only in part and discredit him inother parts I do so upon the evidentiary rule that it is not uncommon "tobelieve some and not all of a witness'testimony."N L R B.v.UniversalCamera Corp,179 F.2d 749, 754 (C A 2)353Sergent protested that other employees, including theforeman,were doing the work which the dischargedemployees had performed and were not doing it quite aswell.Gruebmeyer then answered Sergent, "Harve wouldbe here if he would have kept his nose out of things "6However, bothMcVay and Executive Vice PresidentShaffer testified that among the reasons that HarveyGreen was laid off, and has been refused rehire, was thefact that Green was found several times "snooping"around some of the supply bins. Respondent argues thatGruebmeyer's remark about keeping his nose out of thingswith regard to Harvey Green applied to this snooping inthe supply area and in the supply bins and not to thereasonallegedby the General Counsel for Green'sdischarge, namely, that Green had signed a union cardand had engaged in union activity.'2.Concluding findings with regard to interference,coercion, and restraintI find McVay's remark to Vaughn to the effect that hewould personally discharge anyone who talked about theUnion, to be a threat of retaliation against any employeewho engaged in Union activity. Such a threat is clearlycoercive and violative of Section 8(a)(l) of the Act I sofind.For like reasons I find that McVay's threat to Sargenton December 28 after he had asked Sergent why the latterwent to the union office to tell them that McVay had firedsix people, and his further remark to Sergent that Sergentwas on the blacklist is clearly coercive in that it showsthat the Respondent, at least in McVay's estimation,might retaliate against Sergent for his going to the Union.Under these circumstances the remark is clearly coerciveand violative of Section 8(a)(1) of the Act and I so findAlthough, as hereinafter set forth, there is some doubtthat at the time of Tuley Maxwell's-interview with McVayon December 29, Maxwell enjoyed employee status, Ineverthelessfind that the questioning by - McVay ofMaxwell as to whether the latter had signed a union cardiscoercive and violative of the Act as being unlawfulinterrogation.Ifind that even if Maxwell had beendropped from the payroll before that date, nevertheless,his connection with the Respondent's employees were soclose that the questioning of his Union status by McVaywas nevertheless coercive with regard not only to Maxwellbut to Respondent's other employees. I therefore find thatthe interrogation violated Section 8(a)(1) of the Act.With regard to Gruebmeyer's remark to Sergent to theeffect that Harve Green would still be employed if he hadkept his nose out of things, I find that under all thecircumstances, as more fully set forth hereinafter, in thisDecision, the remark could have been applicable toGreen's behavior as an employee in matters other thanunion activities and that, therefore, the remark is tooambiguous under all of the circumstances to serve as abasis for finding a violation of the' Act. I shall thereforerecommend dismissal of that portion of the complaintwhich refers to this incident.,From credited testimony of SergentWhile I have not credited Sergentin other respects,in this instance,although Gruebmeyer was still workingfor theRespondent at the time of the hearing and presumably wasavailable to testify, Respondent did not call upon him to do so Therefore,this testimony of Sergent remains uncontroverted and uncontradictedAccordingly,and for these reasons, I credit Sergent's testimony.'The relation of the remark of Gruebmeyer to Green'sdischarge isherein below treated in further detail'There was related at the hearing by employee Garrison a further 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. TheLayoffs1.The eventsAt the end of the card soliciting period, the Union heldaChristmas party at its headquarters in Sidney onSaturday, December 23. Attending the party at the Unionhallwas,among others, James Perk, correspondingsecretary of the Union, who was also the brother-in-law oftheRespondent's executive vice president and generalmanager, Donald R. Shaffer. Also among the participantsat the party were several of the Respondent's employees.In the evening, after the party was over, Perk went home.He was watching a late movie on television while his wifeslept in an adjoining room when, shortly after midnight,Donald Shaffer and his wife came to the door of thehouse for the purpose of extending greetings of the seasontoMrs. Perk. The Shaffer's had also been at a party andwere on their way home when they stopped at the PerkabodeAlthough Mrs. Perk is the sister of Shaffer, it is clearthat the Shaffers and the Perks are not very friendly.Before that night, Shaffer had seen Perk only since thelatter'smarriage to Shaffer's sister. They were certainlynot close and Shaffer made the visit only after promisinghis mother that he would do so.Before this visit, Shaffer did not know that Perk was amember of the Union and certainly did not know thatPerk was the Union's secretary.' After he showed theShaffers in, Perk told Shaffer that the Union was going togo in at the Respondent's plant. After acknowledging thisremark, and after hearing Perk say that some employeesfrom several of the companies in the Sidney area andfrom the Respondent's plant were there, Shaffer askedwho of the Respondent's employees had attended theUnion's party. Perk named the "Green boys, Vaughn, andBillSergent."The conversation thereafter turned tofamilymatters and shortly thereafter, after exchangingmutual greetings of the season, the Shaffers left.'°incident involving McVay which could have taken place anywhere from thelast part of November to the first part of January The dates in Garrison'smind and the manner in which he generally testified were so vague that itwould be impossible for me to place the incident as having occurred beforeor after the union's organizational drive commenced.By reason thereof Idiscredit all of Garrison's testimony and do not find that the eventoccurredAccordingly,I give it no importance in this Decision.'Perk was notemployed at any time bythe RespondentFrom credited portions of the testimony of Perk and Shaffer.I do notcreditShaffer'sdenial or that of Mrs Shaffer,to the effect that Perkmentioned no names other than that of Bill Sergent.According to Shaffer,the conversation about the Union and the unionization of the Respondent'splant was completely one-sided on Perk's part and he showed absolutely nointerest in the conversation to PerkHe testified that he asked Perk noquestions and when Perk mentioned that Peerless was going to beunionized,allShaffer said to him was, "It is?"or words to that effectBoth Shaffer and Mrs Shaffer stated that the only name mentioned wasSergent's.However, Mrs Shaffer admitted on cross-examination that shewas engaged in discussion with her sister-in-lawduring part of theconversation between Perk and Shaffer and she did not hear the wholething.She further admitted that it would have been possible for Perk tomention the other names without her hearing them Additionally,Shaffer'sprofessed disinterest in the entire matter is hardly believable I cannot findthat a manager of a plant, who is also executive vice president and incomplete charge of a plant's operation,would be completely disinterested,asShaffer stated,in the statement that his plant was about to beunionizedSuch a claim of disinterest is hardly consistent with normalhuman behavior.Moreover, I note that Shaffer said he did not pay muchattention to it because the subject of unionism hurt everyoneWhen askedwhy, he said he had no idea why it would hurt everyone. This expressionthat "it would hurt everyone"indicated that Shaffer would have beenThereafter,asheretofore related,on January 26,McVay gave six employees their final checks and toldthem they were being laid off because the Respondent wascutting down on the work force" The employees whowere laid off are John L. Brooks, Michael DeBrugge,Frank Ewing, Donnie Green, Harvey Green, and GeorgeD.Vaughn. It should be noted that none of theseemployees took any active part in the union organizationof the plant except that Brooks, the two Greens andVaughn signed union authorization cards. DeBrugge andEwing did not even sign authorization cards.2.TheRespondent's proffered reasons for the layoffsDonald R. Shaffer, in addition to being executive vicepresident, general manager, and assistant treasurer of theRespondent, also serves on the Board of Directors. Inshort, Shaffer is responsible for the day-to-day operationsof the Respondent's business. Shaffer testified that abouta week before Thanksgiving, approximately November 19,1967,he received a rough draft of the Respondent'squarterly financial report for the period ending October31, 1967.11 This rough draft, which was later confirmed bythe final draft, showed that as compared to the sameperiod in the year before, net sales had fallen off from$189,971.99 to $151,883.91, a decrease of 20 percent. Atthe same time the net profits for the same period fell from$14,633.11 to $2,567.39, percentage wise a decrease of 82percent. For the same period net profit, as a percentage ofnet sales, were 1.69 percent as compared to 7.72 percentat the end of the same period for the year 1966. Even thepercentage for the quarter of the year 1967 preceding thequarter here involved was 9.9 percent.In addition to his report, which Shaffer consideredalarming, there were other factors which caused Shaffer toworry about the situation of the Respondent It hadrecently built and moved into a new plant. The first loanpayment to the bank on the new plant in the sum of$6,000 was due in January. Additionally, the Respondent'sFederal Income Tax installment in the sum of $26,000was due. Moreover, dividends to the stockholders whichhad been declared during the previous September, andpayable within 30 days, had not been paid. Quite apartfromalltheforegoingeachweekapayrollofapproximately $4,000 had to be met.Thus, Shaffer, decided that savings had to be made atsome point in the Respondent's manufacturing cost As aresult,he decided to look into the production cost as toeach item of product that was eventually shipped.Moreover he decided to check on the employees to seejustwhich shop employees were productive and whichwere not. So far as Respondent's financial position wasconcerned, Shaffer pointed out that even with the cuttingback measure of the layoff which took place on December26, 1967, Respondent was still in a bad financial positionas late as January 26, 1968. Thus, on January 26, 1968, ashort financial statement showed that the Company's cashpositionwas $11,707.95 cash on hand with a total of$24,110.45 of accounts payable to be paid in the next 14days and this did not include payroll. So far as the firstinstallment to the bank on the building loan wasconcerned, as mentioned above, Shaffer had to ask for aninterested in what Perk claims he told Shaffer Accordingly, I credit, forthe most part,Perk's version of the conversation."From the testimony of Harvey Green, George Vaughn, and McVay"Respondent's books are set upon a fiscal basis as opposed to a calendaryear basis PEERLESS BREAD MACHINERY CORP.355extention of 30 days from January 30, 1968, in order tomeet this amount. Again at the end of that 30 day perioda further extention was requested and finally after 15more clays rather than risk a possible altercation with thebank, the money was paid as directed by the Board ofDirectors.BothShafferandMcVay testified,withoutcontradiction, that the financial situation regardless of itscause was responsible for the layoffs of the men. It wasthe financial report of the middle of November whichstarted Shaffer, with the assistance of McVay, to make astudy and check time records to see where the Respondentcould cut down on the labor force. The hours from thepaint shop where Vaughn and the two Greens workedseemed to be excessive. There they started to investigateGeorge Vaughn and Harvey and Donnie Green workedin the paint shop. This shop prepared the machinerymanufactured by the Respondent for shipment. There themachinery was painted and crated. Vaughn and HarveyGreen were painters and Donnie Green was a crater. Themove from the old plant to the new plant which had botha shipping and receiving door and had about 65 percentmore useable floor work area, began in approximatelyJuly of 1967 and was completed during the first week inSeptember of that yearWhen the move into the newbuildingwas completed, not all of the employees whoformally had been production employees were engaged inproduction work. Three of the employees were engaged inputting away stock, building shelves and doing odd jobs sothat the new plant could go into full swing. Much stockhad to be put away and many shelves had to be built.Thus these jobs which were incidental to the move existeduntilNovember 10, 1967. Around that time they were atleast 80 percent completed.At that time, therefore, the three men, Vaughn and thetwo Greens, who were assigned to the work of buildingthe shelves and putting the stock away, were returned totheir normal production work of crating and painting.Although these three employees returned to their old jobs,the Respondent could not keep them busy on the jobs theyhad previously performed in the old plant. This wasbecause by moving to the new plant the production andother processes gained new efficiency. They no longer hadthe problem of shipping and receiving. In the old plantthey had but one door to ship out and to receive in.Therefore, at the time when shipment had to be made andmerchandise was to be received, a tie up would ensue inthe old plant. This necessitated the moving of the cratingoperation out of the way in order to receive the newmaterialand not tie up trucks which were makingdeliveries. In this respect, all of the employees in thepaintingand crating operations were busymovingequipment and putting away material received. This wasadded to their ordinary painting and crating duties.However, when the work of moving was complete, andshipping and receiving was done in the new plant, it wasdemonstrated that the shipping and receiving could beperformed in less than half the time consumed in the oldplant and with the utilization of many less employeehours, According to Shaffer's uncontradicted testimony, inthe old plant Respondent received a shipment on theaverage of at least once a week and it look three or fourpersons at least a day and a half, or longer, to put itaway. In the new plant, on the other hand, one man doesthe same job in one half the time that it took previously.In addition to this, the operation is more efficient becauseinthenew plant, which had strong concrete floors,Respondent uses a forklift truck for the movement ofequipment and material. In the old plant it was unable todo so because that plant had rotten, wooden floors.In fact, several weeks before the receipt of the draft ofthe financial report covering the period ending October31, 1967, Shaffer had observed the idleness of Vaughn,Harvey Green and Donnie Green. Therefore, according toShaffer, these three men came under Shaffer's immediateconsideration once his decision to cut back on personnelwas made. Additionally, Shaffer made a detailed study ofthe Company's machine cost record. The study revealedthat the man-hours for the painting and crating operationswere "beyond reason." Thus it demonstrated that 45machines were shipped during the year 1967 and that eachmachine consumed an average of 90 hours in the paintand crating operation It was during this period that wascovered by this study that the two Greens and Vaughnhad worked in the paint department along with BillSergent, the most active union adherent.To prove the point, sometime after the December 26layoff,Shaffer conducted a second study of the averagepaint time for each piece of machinery that went throughthe painting and crating department. This study coveredthe period from December 26, 1967, to April 25, 1968,using the same procedures as used 'in the 1967 study.Shaffer determined that 25 machines which were similarin nature to those shipped before the layoffs consumed anaverage of only 45 paint and crate man hours, a reductionof approximately 50 percent.Shaffer further testified that neither the two Greens norVaughn possessed sufficient skill to warrant transferringthem to other departments which would have enabledthem to work in production elsewhere. It is significant tonote that none of these three employees has been replacedup to the date of the hearing and that the Respondent hasbeen able to get along efficiently without the use ofreplacements. This would seem to bear out the import ofShaffer's testimony. It should also be noted that Shaffer'stestimony was supported by that of McVay. With regardto Vaughn particularly, Shaffer testified that he did notconsider him a particularly good employee. Shaffer basedthis conclusion on the fact that when Shaffer would gothrough the shop Vaughn would be standing around andtalkingMany times Shaffer saw him away from the joband even when he did have work to do he was botheringother peopleAdditionally,Vaughn's attendance recordwas very poor.With regard to Donnie Green, Shaffer felt that he wasan average employee. He also had a very poor attendancerecord in addition to which his tardiness record was verybad.With regard to Harvey Green, Shaffer observed him onnumberous occasions standing away from his job, talkingto other employees, although he had no work to performwith them. Moreover, Shaffer had received a report fromLeonard Gruebmeyer, Green's immediate supervisor thatHarvey Green was "snooping around" in the stock areawhere he did not belong. This is a restricted area wherestock and parts are stored and only authorized personnelare permitted.As a matter of fact, Green had beenwarned about this. Moreover, Harvey Green's attendancerecord was bad, in fact, so bad that even if he were toneed someone in the department Shaffer would notconsider reemploying HarveyNor for the same reasonwould he consider reemploying George Vaughn or DonnieGreen.The records show that while there were other employeeswho had bad attendance records, in each case there was agood and excusable reason. It would unnecessarily 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDlengthen this decision to set them forth here but in eachindividual case there was a reason why Respondent foundtheemployee concerned to be valuable despite hisattendance record. Thus, for example, some of the menwere part time farmers and had to be off in order toattend their farms. Others were ill chronically and had tohave time off in order to recover or to be treated.However,in no case,was an employee of such mediocrecaliber as the two Greens and Vaughn kept on after theDecember 26 layoff.With regard to the other employees who were laid off,Shaffer testified DeBrugge was in a probationary periodat the time of his discharge. He had been hired around thefirstweek in December so that at the time he wasconsidered for layoff, he was still in a 30 day probationaryperiod.At the time DeBrugge started to work for theRespondent, Shaffer began to receive calls from variouspeople around town to whom DeBrugge owed money. Hewas not paying his obligations and they wanted to talk toShaffer to see if the Respondent could get DeBrugge topay something on account. Respondent's representativesspoke to DeBrugge several times and told him that heshould start making payments on his commitments or, atleast, talk to people and see what could be worked out.This continued on almost a daily basis. The next thingthat Shaffer and McVay discovered was that DeBruggehad borrowed money and owed money to variousemployees in the machine shop This was causingproblems because DeBrugge did not pay them back whenhe promised. This, in turn, created hard feelings betweenthe men with whom DeBrugge was working. Additionally,DeBrugge's attendance record was extremely bad for anew employee. DeBrugge in fact had been warned abouthis absenteeism several times before his layoff. DeBruggeworked in the machine shop where they needed goodworkers and yet it was plain to see that during hisprobationary period he would not work out because of allthe aforementioned factors. It should be noted that inconnection with DeBrugge, as stated above, he did notsign a union card or participate in union activities in anyway whatsoever. In fact there is no showing in the recordthat he was at all interested in the Union.Another employee in the machine shop who was laidoffwas Frank Ewing, a nephew of McVay. Ewing wasalso in his probationary period but he simply could notget his work out. He could not keep up with the otheremployees who were doing the same type of work. Heshowed no interest in this work. He was given instructionson how to do his work upon several occasions by McVay,the superintendent.McVay complained to Shaffer aboutthe quality of Ewing's -work as being very sloppy; thisdespite the fact that Ewing was a relative of McVay ThusEwing was chosen for layoffThe remaining employee who was laid off wasemployee John Brooks. He was assigned to the grindingdepartment. The complaint that McVay had about Brookswas that he simply did not do his work either Shaffertalked toMcVay about Brooks and he also talked toBrooks immediate supervisor, Ira Fair. Nor was Ewing'sattendance record very good as a probationary employee.It should have been a lot better. He had been instructedmany times about this and about how his work should bedone, but had shown little interest.Thus it was, that after discussion with varioussupervisors, includingMcVay, Fair and Gruebmeyer,Shaffer reached a decision as to these six employees. Thisdecisionwas reached in the first week of December at ameeting with McVay. Shaffer, according to his testimony,wanted to lay off the six immediately but McVay pointedout that Christmas was coming in about 3 weeks. McVayfelt that it would be a bad thing to lay employees off atthat time. Such a layoff would reflect on the Company. Itwould just not be right to lay these men off beforeChristmas. Accordingly, Shaffer considered what McVayadvised him to do and agreed with McVay that he wouldwait until the 26th of December to lay the men off.Itshould be noted that neither Vaughn nor HarveyGreen who were present at the hearing, or any of theother employees who were discharged, testified in rebuttalto any of all this testimony given by Shaffer and McVay.Thus, their testimony remains totally uncontroverted inany way upon the record."IV. CONCLUDING FINDINGS AS TO THE LAYOFFSCounsel for the General Counsel contends that theknowledge which Shaffer gained through his conversationwithUnion Secretary Perk that Vaughn and the twoGreens had attended the Union's Christmas party,together with the timing of the layoffs, the nextbusinessday after gaining such knowledge, plus the very apparentopposition to the Union of Superintendent McVay aresufficient to establish the Respondent's antiunionanimus,and that the layoffs were necessarily motivated by thisanimus and were therefore discriminatory within themeaning of the Act. He further contends that theRespondent'sproffered reasons for the layoffs weremerelyafterthoughts,nottoldtotheallegeddiscriminatees at the time of the layoffs, and, therefore,pretextual in nature; and do not represent the true,discriminatory motivating cause for the layoffs.The Respondent, on the other hand, argues that thelayoffs were the result of solely economic considerationsand that the decision to layoff the employees involved wasreached long before the Respondent had any cause tosuspect there was any union activity in its plant.I find merit in the Respondent's contentions.Although under most circumstances the testimony ofMcVay and Shaffer to the effect that between them theydecided to effectuate the post-Christmas layoff during thefirstweek in December would be suspect inasmuch assuch testimony could hardly be refuted or substantiatedbeyond the words of the individual witnesses, and becausesuch testimony could not be cross checked by investigationon the part of the opposition, I nevertheless here credit itbecauseother,more objective, evidence supports thetestimony in question.Thus, there is in evidencesubstantial documentary proof that the Respondent was,indeed, in a precarious financial situation, at least insofaras its cash balance was concerned. The General Counselargues that this situation was brought on largely by asingle event, the move of the Respondent from its old toitsnew plant and the cost of moving and of the erectionof the new building. This may be so. However, this doesnot mean that the Respondent could not have been in a"To bolster Shaffer's testimony as to his decision not to lay the men offuntil after Christmas,theRespondent placed Mrs. Shaffer on the standShe testified that her husband came home one noon for lunch in a rathermoody condition and she,quite contrary to custom, asked him what waswrong at the plant He told her that they were going to have to lay somemen off after Christmas Although I consider such testimony to be selfserving in the sense that there is no way in which it can be controverted, Inevertheless credit this particular testimony because of the fact that I wasimpressed by the apparent sincerity of Mrs Shaffer and because all of theShaffer-McVay testimony regarding the reason for the layoffs and theselectionfor layoffremained uncontroverted PEERLESS BREAD MACHINERY CORP.357condition temporarily in which it found it necessary toretrench.Additionally, as noted above, none of the testimony ofbothMcVay and Shaffer regarding the inefficiency andpoor attendance records of the employees involved wasdisputed in any way by rebuttal on the part of witnessesfor the General Counsel who were present during thehearing and heard the testimony of McVay and Shaffer tothe effect that the employees involved were not desirableemployees. Thus, although Shaffer testified that HarveyGreen had too often been seen in the supply area where hehad no business to be, Green, who was present, was notcalled in rebuttal to refute this testimony. Thus most ofthe testimony which could have been controverted bywitnesses was not. This, in and of itself, lends credence tothe balance.Moreover, with regard to the timing of thedecision to discharge the six employees I note specificallythe testimony of Mrs. Shaffer. She did not hesitate toadmit, on cross-examination, that part of the conversationbetween her husband and Perk was not overheard by her.She readily admitted that the names of Vaughn and theGreens could have been mentioned by Perk to Mr.Shaffer.Accordingly, and from my observation of Mrs.Shaffer,Iam convinced that there is truth in hertestimony to the effect that her husband came homesometime early in December and told her, upon herquestion, that some of the employees would have to belaid off but that such layoffs would be deferred until afterChristmas.Thus, that Respondent had good lawful reason to selectthese employees for layoff is unrefuted on the record.Also, the fact that the decision to lay them off occurredbefore Respondent had knowledge of any union activity inthe plant, I find is established. But, even assuming thattheRespondent's testimony in regard to the date of thedecision to layoff employees is not accepted, there is otherreason to find that the Respondent's motivation was notunlawful.Thus, accepting Perks interpretation of thepre-Christmas conversation between Shaffer and Perkcompletely as Perk told it, the most active union adherent,BillySergent, was also disclosed as having attended theChristmas party. If anything,McVay's anger againstSergent was greater than any feeling he might have hadtoward the other employees laid off. This would be sobecause, admittedly, there was a difference in relationshipbetweenMcVay and Sergent than between McVay andtheother employees. Indeed,McVay admitted on thestand that he was disappointed with Sergent and had feltthat Sergent was figuratively stabbing him in the backafter all that McVay had done for Sergent. This, it wouldseem to me, would indicate that if anybody would havebeen discriminatorily selected for layoff it would havebeen Billy Sergent, who, although not heretofore related,solicitedmost of the authorization cards that wererequired by the Union. This factor, together with the factthat neither DeBrugge or Ewing had participated in unionactivities in any way and had not even signed cards, andwith the additional factor that Ewing was a nephew ofMcVay's, tend to show that the selection was not made ona discriminatory basis.While it is I rue that the timingmay have led to some suspicion that the layoffs werediscriminatorilymotivated inasmuch as they occurred onthe next business day following the gaining of knowledgeby Shaffer that Vaughn and the Greens had attended theUnion Christmas party, this suspicion is not sufficient toestablish unlawful motivation in the light of all the otherfactors heretofore mentioned.Accordingly, I find and conclude that the Respondent'sfinancial position at the time of the layoffs was notimpressive. In the circumstances, cutting the work force toachieve overhead savings in reduced salaries appears tohave been an appropriate form of economic retrenchment.Then, in view of the fact that the, most active unionadherent was not laid off and that two of the individualslaid off took no part whatsoever in any union activities,togetherwith the fact that the Respondent had goodreason to select each of the individuals that it did selectfor layoff, leads me to find and conclude further that thepersons selected for layoff were not discriminated againstinanymannerwithinthemeaningof the Act.Accordingly, I shall recommend that that portion of thecomplaintwhichallegesthattheRespondentdiscriminatorily laid off six employees be dismissedD. The Alleged Unlawful Refusal to Bargain1.The appropriate unitItisconceded, and I find, that all production andmaintenance employees at the Respondent's Sidney, Ohioplant, excluding all office clerical employees, professionalemployees, guards and supervisors as defined in the Actconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.2.The majority issueThe General Counsel introduced into evidence 20 signedunion authorization cards. These cards read as follows:YES, I WANT THE IAMI,theundersigned,an employee of (Company)herebyauthorize the InternationalAssociationofMachinists and Aerospace Workers (TAM) to act asmy collective bargaining agent with the company forwages,hoursandworking conditions. It ismyunderstanding that I will be invited to join the IAM.NAME (print)ADDRESS (print)DATECITYDEPTSHIFTPHONE.ClassificationSIGN HERE XNOTE: This authorization to be SIGNED andDATED in EMPLOYEES OWN HANDWRITING.YOUR RIGHT TO SIGN THIS CARD ISPROTECTED BY FEDERAL LAW.I find and conclude that these cards, on their face, spellout clear and unambiguous language and authorization forthe Union to represent the signer for collective bargaining.However, for reasons hereinafter set forth, I find that notallof the cards can be relied upon as a basis forestablishing the Union's alleged majorityCounsel for the General Counsel and the Respondentagree that there were at least 29 employees in the unit as 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the date of the demand which was made via telephonecallfromUnion Business Agent Daniel Berryhill toRespondent's President Roscoe Stump on the night ofDecember 26, 1967, at about 6 30 p m In addition to theforegoing, theGeneral Counsel contends that the sixdischargeesinvolvedherein,namely,JohnBrooks,Michael DeBrugge, Frank Ewing, Donald Green, HarveyGreen and George Vaughn should be included in the unit.Ido not agreeInasmuch as I have already found that these individualswere lawfully laid off in the afternoon of December 26,1967, and, inasmuch as the request for recognition andbargaining was not made by Berryhill upon Stump untilsome hours later, I find and conclude that theseindividuals cannot be included in the appropriate unit asof the time of demand, or thereafter I further find andconclude that cards signed by any of these individualscannot be used in determining majorityThe inclusion of Tuley Maxwell in the unit is also indispute.Maxwellwas hired by Respondent aroundNovember 28 and worked in the welding department. OnDecember 26, 1967, Maxwell injured his hand whileworking on his automobile and as a result was unable towork. The following day, December 27, his sister, in hispresence, telephonedMcVay and told the latter that herbrother would be off from work for a couple of daysbecauseof the injury. Sometime later in the week,Maxwell still unable to work, was down town in a tavernand was told that he had been laid off. He thereupontelephonedMcVay on Friday, December 29, to find out ifthere was any truth to the rumor During the telephonediscussionMcVay assured him that he had not been laidoff.He then invited Maxwell to visit him at the plantwhere they could have further discussion. ShortlythereafterMaxwell visitedMcVay at the plant. McVaythen admitted that he did not lay off Maxwell but claimedthathe thoughtMaxwell had quit his employment.Maxwell thereupon remindedMcVay that McVay hadbeen advised of Maxwell's injuries which prevented himfrom performing as a welder. McVay neither admitted nordenied the telephone conversation with Maxwell's sisterbut toldMaxwell that he could not take him back untilthis "union was straightened out."' 4From the foregoing it can readily be seen that at leastas late as the evening of December 26, 1967, at 6 30thereof, the time of the demand upon the Respondent forrecognition and bargaining, the Respondent had not as yetmade up its mind that Maxwell was no longer anemployee. Accordingly, therefore, I includeMaxwell inthe appropriate unit and shall include his card as one ofthose to be counted in determining whether the Unionenjoyed majority status at the time of the demand.Another employee whose inclusion or exclusion in theunit is in contest is Philip Steenrod. The only two items ofevidence with regard to this individual are that his namewas not contained on the list given to the General Counselof the Respondent's employees during the investigation ofthis case. His name, however, did appear on the so-called"ExcelsiorUnderwear" list used at the time of theelectionThe only testimony offered by either party withregard to Steenrod was that of Shaffer, which wasuncontroverted, to the effect that Steenrod was beingcarried on the Respondent's payroll but was on sick leave."From the credited testimony of MaxwellMcVay in testifying neitheradmitted nor denied nor, in fact,touched upon this subject Accordingly,becauseMaxwell's testimony went uncontroverted,IcreditMaxwell fullyin this regardInasmuch as Steenrod's name appeared on the Excelsiorlistand because the only testimony with regard to himwas uncontroverted to the effect that he was onRespondent's payroll but on sick leave at the time of theelection, and had been for sometime before that, I findand conclude that Steenrod should be included in the unitI therefore include him."Thus, the unit consists of the 29 agreed employees plusTuleyMaxwell and Philip Stenerod This constitutes atotalof 31 employeesAs stated above, the Unionobtained 20 signed authorization cards as of the date ofthe demand Eliminating from these cards the cards ofGeorge Vaughn, Harvey Green, Donnie Green and JohnBrooks whom I have already eliminated from the unit onthe basis that they were laid off prior to the demand, theUnion is left with 16 signed authorization cards out of atotal of 31 employees giving the Union a bare majority of16 out of 31.However, the Respondent contends that some of the 16remaining cards were solicited on the basis of fraudulentrepresentations made by the solicitors to the card signersand that, therefore, they cannot be used as a basis forestablishing the Union's majority. These contested cardswill be treated in orderDonald Fair.Fair'scardwas solicited by JamesMcClellan who testified that on December 18 or 19, hemet with Fair in the vicinity of the "Jig" and asked Fairto sign a card. Fair is the son of Supervisor Ira Fair Fairagreed to sign provided that he was not the first one.McClellan assured him that he would not be the first oneto sign since McClellan had already done so. ThereuponFair took it and returned the completed card toMcClellan.On cross-examinationMcClellan remainedfirm that he did not say anything to Fair with regard topercentages of signatures needed to get an electionFair testified thatMcClellan told him that all heneeded was 16 signatures in order to have an election andthat was all that was said and that he, Fair then signedthe card and gave it back. Pursuant to a leading question,put to him by Respondent's counsel, (the question wasasked whether the card was "dust" to get an election),Fair answered, "Just to get an election."Fair, upon cross-examination, stated that he did notread the card; that he believed that the signature on thecard was his, that he had a high school education and wasperfectly capable of reading the card; and that he hadtalked to no one about the card including Respondent'scounsel or anybody from Respondent's side of the case.On the basis of my observation of the witness and on thebasis of Fair's answer to the question whether "the cardwas just to have an election," to which he answered inhaec verba,Ifind that Fair's testimony is not credibleespecially since he stated that he did not read the card andmerely signed it because he was asked to sign it, and thathe often signed things he was just asked to sign.Additionally, his denial that he never spoke to anyoneabout this matter is not believable inasmuch as he wascalled by RespondentAccordingly I accept Fair's card as a card to becounted to resolve the majority question"The Respondent would further argue that Frank Ewing, one of thealleged discrimmatees has a reasonable chance and expectancy of beingrecalled should therefore be included in the unit I find that the testimonywith regard to the possible rehiring or reinstatement of Ewing is so tenuousas not to establish that Ewing has a reasonable chance of reemployment Itherefore do not include him in the unit PEERLESS BREAD MACHINERY CORP.Robert Stephens.Stephens card was solicited by BillSergent. Apparently Stephens is unable to read very well.According to Sergent, he asked Stephens how the latterfelt about the Union and Stephens answered that it wouldbe the best thing for Peerless. Stephens then related thatformany years he had been working at Peerless andmaking very small wages. Then according to SergentStephens asked Sergent for a card and Sergent gave himone. Sergent asked Stephens whether the latter understoodthe card and Stephens asked Sergent to read the card tohim. Sergent did so reading the card fully. Stephens thensigned the card, handing it back to Sergent.Stephens testified that Sergent came to him at thewater fountain and asked him if he wanted to sign a unioncard.Sergent told Stephens that if "we get 50 or 5Ipercent of the cards signed there would be a vote; that thecards didn't mean nothing that there would be a vote andsee if the Union would come in." In answer to theGeneralCounsel's leading questionwhether the onlyreasonStephens signed the card was to get a vote,Stephens answered "Yes." Also upon a leading questionfrom the General Counsel Stephens testified that Sergenttold him that if it came to a vote he could still vote eitherway.He said Sergent told him that there would be asecret ballot and nobody would know how he voted.Ihave heretofore refused to credit certain portions ofthe testimony of Bill Sergent. I observed that Stephenshowever, appeared to be a most reliable witness on thewitness stand. I credit his version of the solicitation of thecardsWhile he may not have been able to read or writehe appeared to be intelligent and knew what he wastalking about.' 6The Board has recently stated in affirming its originalviews on the circumstances under which it will find fraudin the solicitation of union cards:'7Thus the fact that employees are told in the course ofsolicitation that an election is contemplated, or that apurpose of the card is to make an election possible,provides in our viewinsufficientbasis in itself forvitiating unambiguously worded authorization cards onthe theory of misrepresentation. A different situation ispresented,of course, where union organizers solicitcardsontheexplicitorindirectlyexpressedrepresentation that they would use such cards only foran election and subsequently seek to use them for adifferent purpose; i.e., to establish the Union's majorityindependently. In such a situation, the Board invalidatesthe cards for majority computation, because the natureof the representation is such as to induce a conditionaldelivery for a restricted purpose, and there is apparentfraud when the restriction is exceeded.The Board in a footnote to, this quotation stated.The foregoing does not of course imply that a finding ofmisrepresentationisconfined to situationswhereemployees are expressly told inhaec verbathat the"Another reason for discrediting Sergent in this regard is that during allof his testimony regarding the solicitationof cards heinsisted that he nevermentioned an election or a vote toany of thepersons whom he solicited.He was specifically contradictednot only byStephens howeverbut also byHobart Green,RuelWoods and McClellan Under these circumstancesSergent'sobviousenthusiasmfortheUniontogetherwiththecontravention of his testimonyby other GeneralCounsel witnesses, leadsme to believe that Sergent's testimony is unreliable as to the solicitation ofcards."Levi Strauss& Co.,172 NLRB No 57359"sole" or "only" purpose of the cards is to obtain anelection.TheBoard has never suggested such amechanistic application of the foregoing principles, assome have contended. The Board looks to substancerather than form. It is not the use or nonuse of certainkey or "magic" words that is controlling, but whetheror not the totality of circumstances surrounding thecard solicitation is such as to add up to an assurance tothe card signer that his card will be used for no purposeother than to help get an election."Applying these principles to the manner in which I haveabove found that Stephens' card was solicited by Sergent,Ifind and conclude that there was at least an indirectlyexpressed representation that the card would be used onlyfor an election ("the cards didn't mean nothing") and thatitwas subsequently sought to be used for a differentpurpose, that is, to establish the Union's majorityindependently.Ithereforefindthattherewasmisrepresentation in the solicitation and will not countStephens'card in deciding whether the Union wasdesignated by a majority of the Respondent's employees.Leamon Spradlin.Stephens solicited Leamon Spradlin'scard. Spradlin did not remember what Stephens had toldhim when he asked Spradlin to sign the card Stephens, ontheother hand, testified that he told Spradlin whatSergent had told him, namely, that the cards didn't meananything; all the cards were for were to get a vote.Under these circumstances and for the same reason thatI found Stephens' card to be incompetent to establish theUnion'sallegedmajority,Ifindand conclude thatSpradlin's card cannot be used for such purpose.Duane Studevant.Studevant testified that his card wassolicitedbyMorrisHickerson.At one point in hisexamination, Studevant testified that Hickerson asked himto sign if he would and if he was interested in having theUnion come in. Then, Studevant testified, Hickerson toldhim they had to have the authorization cards because"they would have to bring it to a vote or something." Butfollowing this Studevant admitted he could not rememberthe exact words that Hickerson used. Studevant alsotestified he read the card after Hickerson gave it to him,filled it out himself and signed it himself. On furtherdirectexaminationStudevant testified thatHickersonexplained to him that they were trying to get the Unionin, that the card did not mean anything except that "theyhave to have so many cards before there could be a vote."Again Studevant admitted that he 'did not actuallyremember the term "vote." Hickerson did not testifyAlthough there was some reference in Hickerson'srepresentations to Studevant to the effect that there wasgoing to be an election, I find that the testimony ofStudevant was rather vague and uncertain and in view ofthe fact that he admitted that he read, filled out andsigned the unambiguously worded card, I find andconclude that Studevant did not sign the card pursuant toany misrepresentation but rather because he wanted unionrepresentationAccordingly I find and conclude thatStudevant'scardshouldbecountedformajoritycomputation.""Supra,fn. 7."The Respondent also complains that the cards of Hobart Green andOmer Brown should not be counted,in the case of Green because ofmisrepresentation,and in the case of Brown because the card was notproperly authenticated.However, I find that Brown's card was properlyauthenticated and that in the case of Hobart Green the only testimony ofGreen that would show that there was some reference to a vote was whenSergent solicited his card he said words to the effect that"this was not avote or nothing"Ido not find this sufficient to invalidate the cards 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, I find and conclude that the cards of RobertStephens and Leamon Spradlin cannot be used formajority computation. This being so the Union's showingof 16 cards is reduced to 14. Inasmuch as I havetheretofore found that there were 31 employees in the unitas of the date of the demand, I further find and conclude,on the basis of all of the foregoing, that the Union did notenjoy majority representation at the time of its demand orat any time thereafterAccordingly, I find and conclude, and it follows, thatthe Respondent was not under obligation to bargain withtheUnion on the date of the demand or at any timethereafter. In other words, I find and conclude that theUnion had never obtained majority status and thattherefore the Respondent was under no compulsion tobargain with it.20V. THE OBJECTIONSAs detailed earlier in this Decision, the Union'sobjection No. 1 to the conduct affecting the results of theelection, is, in essence, the same as the allegations ofinterference,coercionand restraint set forth in thecomplaints herein. These allegations I have heretoforefound to be meritorious insofar as Supervisor McVay'sactivitiesare concerned. I have heretofore found thatMcVay threatened and interrogated employees onDecember 26, 28, and 29, 1967. The Board has held thatsimilarunfair labor practices which were violative ofSection 8(a)(1) of the Act are,a fortiori,conduct whichinterfereswith the exercise of a free and untrammelledchoice in an election." Accordingly, upon these findingsalone I would recommend that the election be set aside.However, I note that the last unfair labor practicewhich I find, namely, the conversation between McVayand Maxwell in which McVay asked Maxwell if the latterhad signed a union card, occurred on Friday, December29, 1967. On this same day, Friday, December 29, 1967,theUnion filed its petitionTherewere no furtherRespondent infractions from that date until after theholding of the election. The above incidents are the onlyemployer conduct found by the undersigned to haveoccurred.And the only one of these that could haveoccurredafterthefilingof the petition was theinterrogation ofMaxwell on the 29th which could haveoccurred either before or after the exact time of the filingof the petition. The election was not held until February27, 1968, approximately 2 full months after the last ofthese incidents.Under all of these circumstances, I findthat the three incidents here involved, occurring more than2 months before the election, the last one occurring on thedateofthepetitionandconsistingofasimpleinterrogation are too isolated in point of time and tooinsubstantialtowarrantsettingaside,theelection.Therefore, I recommend that the objections be overruledand that the Board find that the Union has failed tosecureamajority of the valid votes cast. I furtherrecommend that the results of the election should becertified. 22"J P Stevens and Co,Inc,157NLRB 869, 877 For the foregoingreasons I do not find it necessary to discuss the details of the,Union'sdemand for recognition and, the reasons for Respondent'srefusal torecognize and bargain with the Union"Playskool Manufacturing Company,140 NLRB 1417"SeeWest Texas Equipment Company,142 NLRB 1358VI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE ,The Respondent's activities found to be unfair laborpractices in section III, above, occurring in connectionwith the operations of Respondent described in section I,above, have a close, intimate and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VII. THE REMEDYHaving found, as set forth above, that Respondent hasengaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertain affirmative action, set forth, below, designed toeffectuate the policies of the Act.CONCLUSIONS OF LAW1.PeerlessBreadMachineryCorporation, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining and coercing itsemployees in the exercise of rights guaranteed by Section7 of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(l) of the Act.4.The Respondent has not discriminatorily dischargedany of its employees within the meaning of Section 8(a)(3)of the Act5By refusing on December 28, 1968 and thereafter, tobargain collectively with the aforesaid labor organization,the Respondent has not engaged in and is not engaging inunfair labor practices, within the meaning of Section8(a)(5) and (1) of the Act.6The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and pursuant to Section 10(c) of theAct, it is recommended that the Respondent, PeerlessBreadMachineryCorporation,itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees; threateningemployees with loss of employment if they engage inunion activities, and threatening employees that they areon a blacklist for engaging in union activities.(b) In any like or similar manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist the above-named Union, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining and mutual aid or protection, and to refrainfrom any and all such activities except to the extentprovided in Section 8(a)(3) of the Act.2Take the following affirmative action which, I find,will effectuate the policies of the Act.(a)Post at its plant at Sidney, Ohio, copies of thenotice attached hereto and marked "Appendix."23 Copies"In the event that this Recommended Order is adopted by the Board thewords "the Decision and Order"shall be substituted for the words "the PEERLESS BREAD MACHINERY CORP.of said notice, on forms to be provided by the RegionalDirector for Region 8, shall, after being duly signed, beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that such notices arenot altered, defaced or covered by any other material.(b)Notify the Regional Director for Region 8, inwriting,within 20 days from the date of service of thisRecommended Order, what steps Respondent has taken tocomply herewith.14IT IS ALSO RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found herein.IT IS FURTHER RECOMMENDED that the results of theelection held on February 27, 1968, be certified.Recommended Order of a Trial Examiner"in the notice.In the additionalevent that the Board's Order is enforced by a decree of the United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order"shallbe substituted for the words "theDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify said Regional Director, inwriting, within 10 days of this Order, what steps Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:361WE WILL NOT coercively interrogate our employeesconcerning their union activities or sympathies.WE WILL NOT threaten our employees with loss ofemployment because of their activities in or on behalfof Lodge No. 2167 of the International Association ofMachinists and Aerospace Workers, AFL-CIO, or anyother labor organization.WE WILL NOT threaten to place our employees on a"blacklist" if they should engage in activities on behalfof the above-named Union or any other labororganization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights to self-organization, to form labororganizations, to join or assist the above-named Unionor any other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionor to refrain from any and all such activities except tothe extent provided in Section 8(a)(3) of the Act.PEERLESS BREADMACHINERYCORPORATION(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 1695 FederalBuilding, 1240 East 9th Street, Cleveland, Ohio 44199,Telephone 522-3738.